Citation Nr: 1235652	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-07 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1949 to October 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This case was previously brought before the Board in April 2012 at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal.  The case is once again before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Board observes that the AOJ has not substantially complied with the April 2012 remand instructions.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  

The examiner did not discuss the functional effects caused by the Veteran's bilateral hearing loss disability, as instructed in the April 2012 remand.  Also, as the Veteran's original claim is for an increased evaluation for his bilateral hearing loss disability, the VA examiner should conduct an audiogram to determine the current severity of his hearing loss.  Finally, the examiner should also provide an opinion as to whether the Veteran's current dizziness and vertigo are related to service, or his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.	Schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss disability.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  

All studies deemed appropriate in the examiner's medical opinion should be performed, to include an audiogram, and all findings should be set forth in detail.  The examiner should specifically comment on the functional effects of his hearing loss disability, to include the impact of the Veteran's bilateral hearing loss upon his social and industrial activities, including his employability.  

The Veteran has also complained of symptoms including vertigo and dizziness.  As such, the examiner should also offer the following opinions:

	1) Whether it is at least as likely as not that the Veteran suffers from an inner ear disorder, to include dizziness or vertigo, that is related to service, and

	2) Whether it is at least as likely as not that the Veteran's ear disorder was caused or chronically worsened (aggravated) by his service-connected hearing loss disability or tinnitus.

	It would be helpful if the examiner would use the following language, as needed: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

The Veteran must also be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must also be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report to the examination, it must be indicated in the claims folder whether the notification letter was returned as undeliverable.

2.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim, to include a discussion of whether a separate evaluation is warranted for an alternative ear disorder.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

